52 N.Y.2d 986 (1981)
Central Buffalo Project Corporation, Respondent,
v.
City of Buffalo, Appellant, et al., Defendants.
Court of Appeals of the State of New York.
Argued January 13, 1981.
Decided February 17, 1981.
Joseph P. McNamara, Corporation Counsel (Stanley A. Moskal, Jr., of counsel), for appellant.
Edwin H. Wolf for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the opinion by Mr. Justice RICHARD J. CARDAMONE at the Appellate Division (74 AD2d 336).